Case 17-27492        Doc 43     Filed 04/16/19     Entered 04/16/19 13:41:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27492
         Florencio Escobar

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/14/2017.

         2) The plan was confirmed on 11/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2018.

         5) The case was Dismissed on 11/15/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27492             Doc 43         Filed 04/16/19    Entered 04/16/19 13:41:29                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,730.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $2,730.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,608.44
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $121.56
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,730.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni                                    Unsecured         800.00           NA              NA            0.00       0.00
 Berns Car                               Unsecured         100.00           NA              NA            0.00       0.00
 CBCS                                    Unsecured      3,600.00            NA              NA            0.00       0.00
 CCS Inc                                 Unsecured      1,400.00            NA              NA            0.00       0.00
 Chase                                   Unsecured      1,170.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         800.00      5,076.32        5,076.32           0.00       0.00
 City of Chicago Department of Water     Secured        2,500.00           0.00            0.00           0.00       0.00
 City of Chicago Department of Water     Secured        2,500.00       4,695.79        2,500.00           0.00       0.00
 City of Chicago Department of Water     Unsecured           0.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured         107.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,005.00       1,148.05        1,148.05           0.00       0.00
 Continental Credit Control              Unsecured      4,900.00            NA              NA            0.00       0.00
 Convergent Outsourcing                  Unsecured         356.00           NA              NA            0.00       0.00
 Devon Financial                         Unsecured         500.00           NA              NA            0.00       0.00
 Devon Financial Services Inc            Unsecured         420.00        429.38          429.38           0.00       0.00
 ENHANCED RECOVERY                       Unsecured         178.00           NA              NA            0.00       0.00
 Guaranty Bank                           Unsecured          60.00           NA              NA            0.00       0.00
 Internal Revenue Service                Unsecured     10,000.00     11,560.45        11,560.45           0.00       0.00
 Internal Revenue Service                Priority       3,248.84       3,477.35        3,477.35           0.00       0.00
 JRSI INC                                Unsecured      1,450.00            NA              NA            0.00       0.00
 Loan Machine                            Unsecured      4,500.00            NA              NA            0.00       0.00
 Marauder Co                             Unsecured      1,400.00            NA              NA            0.00       0.00
 Midland Funding                         Unsecured         500.00           NA              NA            0.00       0.00
 MIDLANDMCM                              Unsecured         500.00           NA              NA            0.00       0.00
 Nationwide Loans LLC                    Unsecured         200.00        506.35          506.35           0.00       0.00
 NATIONWIDE LOANS LLC                    Unsecured      1,800.00            NA              NA            0.00       0.00
 NCO Financial                           Unsecured         500.00           NA              NA            0.00       0.00
 OneMain Financial                       Unsecured         356.00        406.64          406.64           0.00       0.00
 Peoples Energy Corp                     Unsecured      1,387.00       1,285.78        1,285.78           0.00       0.00
 Progreso Financiero                     Unsecured         200.00           NA              NA            0.00       0.00
 Rgs Financial                           Unsecured         253.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-27492           Doc 43       Filed 04/16/19    Entered 04/16/19 13:41:29                 Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim           Claim         Claim        Principal       Int.
 Name                                    Class   Scheduled        Asserted      Allowed         Paid          Paid
 Rushmore Loan Management Services   Secured       36,415.50       36,415.50     36,415.50            0.00        0.00
 Rushmore Loan Management Services   Secured      247,320.00      250,642.60    250,642.60            0.00        0.00
 Suburban Radiologists               Unsecured          46.00             NA            NA            0.00        0.00
 Total Finance LLC                   Unsecured      6,000.00         7,560.45      7,560.45           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $250,642.60                   $0.00                $0.00
       Mortgage Arrearage                                   $38,915.50                   $0.00                $0.00
       Debt Secured by Vehicle                                   $0.00                   $0.00                $0.00
       All Other Secured                                         $0.00                   $0.00                $0.00
 TOTAL SECURED:                                            $289,558.10                   $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                $0.00
        All Other Priority                                      $3,477.35                $0.00                $0.00
 TOTAL PRIORITY:                                                $3,477.35                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                $27,973.42                   $0.00                $0.00


 Disbursements:

          Expenses of Administration                                 $2,730.00
          Disbursements to Creditors                                     $0.00

 TOTAL DISBURSEMENTS :                                                                                $2,730.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27492        Doc 43      Filed 04/16/19     Entered 04/16/19 13:41:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
